DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 12/08/2021 is acknowledged. In light of persuasive arguments, new grounds of rejection are set forth below and this action is non-final. Claims 1-5, 9 and 12-14 are examined on the merits in this office action. 
The substitute specification filed 12/08/2021 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the composition” in line 2, which should be “the superhydrophobic composition”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  Claim 5 recites “a polycarbonate” in line 2, which should be “the polycarbonate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lawin et al. (US 2008/0268233 A1) in view of Warrier et al. (WO 2016/046849 A2) and Sankar et al. (Scientific Reports, 2016 cited in IDS).

Regarding claims 1-4, 8 and 12-14, Lawin et al. disclose a composition comprises an ultra hydrophobic or super hydrophobic coating composition comprising a hydrophobic polymer such as a polycarbonate or a polysiloxane in combination with particles having a particle size, 
Lawin et al. do not disclose metal compound nanoparticles as presently claimed.
Warrier et al. disclose lanthanum phosphate for creating non-wetting (hydrophobic) and non-reactive surfaces (see Abstract). The lanthanum phosphate are nanorods having lengths up to 1 micron, width of 10 to 15 nm and aspect ratio of 1 to 100 (see page 7, lines 20-21 and page 4, line 26). Given that lanthanum phosphate is LaPO4, lanthanum phosphate is lanthanum (III) phosphate (see page 1, line 20). Further, Sankar et al. disclose lanthanum phosphate nanorods along with remarkable hydrophobicity, exhibits chemical, thermal and mechanical stability, and corrosion resistance (see Abstract and pages 3-4, bridging paragraph, Stability under Extreme Conditions).
In light of motivation for using lanthanum (III) phosphate nanorods having lengths up to 1 micron, width of 10 to 15 nm and aspect ratio of 1 to 100 for creating non-wetting and non-reactive surfaces disclosed by Warrier et al. and for using lanthanum (III) phosphate nanorods for hydrophobicity, chemical, thermal and mechanical stability and corrosion resistance  disclosed by Sankar et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use lanthanum (III) phosphate nanorods having lengths up to 1 micron, width of 10 to 15 nm and aspect ratio of 1 to 100 in the composition of Lawin et al. in order to create non-wetting and non-reactive surface as well as to improve hydrophobicity, 
Given that the composition of Lawin et al. in view of Warrier et al. and Sankar et al. is identical to that presently claimed, the composition of Lawin et al. in view of Warrier et al. and Sankar et al. has bulk superhydrophobic properties.

Regarding claim 5, Lawin et al. in view of Warrier et al. and Sankar et al. disclose a superhydrophobic composition as set forth above. While, Lawin et al. in view of Warrier et al. and Sankar et al. disclose hydrophobic polymer such as polycarbonate and polydimethylsiloxane, Lawin et al. in view of Warrier et al. and Sankar et al. do not explicitly disclose a mixture of polycarbonate and polydimethylsiloxane.
However, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Therefore, it would have been obvious to a person having ordinary skill in the art to use a mixture of polysiloxane and polycarbonate in Lawin et al. in view of Warrier et al. and Sankar et al. and thereby arrive at the claimed invention.

Response to Arguments
Applicant's arguments filed 12/08/2011 have been fully considered. In light of persuasive arguments, new grounds of rejections are set forth above. All arguments are moot in light of new grounds of rejections.
The substitute specification has been entered.


Citation of Relevant Prior Art
Warner et al. (US 2008/0249228 A1) disclose nanocomposite compositions comprising nanos-sized silica (silica nanoparticles) and polymers such as polycarbonate and polysiloxanes that can be used in combination (see Abstract and paragraph 0005). The nanocomposite composition is prepared by mixing polymers and filers followed by melt blending (see paragraph 0040). That is, nanocomposite composition is in a solid form.
Braconnier (US 7,122,581 B1) discloses a rare earth phosphate such as lanthanum phosphate (LaPO4) that are acicular (rod shaped) having width of 5 nm to 20 nm and length 25 to 200 nm (0.025 to 0.2 microns) (see col. 1-2, lines 65-1 and col. 2, lines 18-22).  Given that lanthanum phosphate is LaPO4, lanthanum phosphate is lanthanum (III) phosphate. The sol containing lanthanum phosphate is used as an anti-corrosion agent on metallic substrates (see col. 4, lines 35-37).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/KRUPA SHUKLA/Examiner, Art Unit 1787       

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787